DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 7/28/2021 have been fully considered but they are not persuasive.
Applicants have amended the independent claim and presented arguments.
Applicant argues that the Gladish reference teaches applying the electrode close to the paper surface with a low discharge power and short working time. There is also the argument that over working time energy can accumulate potentially causing overheating, which would be bad when treating an object such as one with a cultural heritage that must be protected.
In this regards the Examiner wishes to point out that all of these arguments are moot as they are not commensurate in scope with the claims as currently written.  The apparatus as claimed must be capable of performing any function being claimed, but the intended use of the apparatus does not hold patentable weight unless it produces a different physical result.  In apparatus claims only the physical structure of the apparatus that is actively claimed is compared.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., teaches applying the electrode close to the paper surface with a low discharge power and short working time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, the apparatus of Herren does not teach away from these features but is merely silent to the presence of the insulating later as well as power supply being a plasma source.
It is well within the ability of the average artisan to see other misting devices for paper treatment to see how to conventionally use a plasma source with an insulating later.  This is shown to be conventional in the Gladish reference and would have been an obvious improvement of controlling the energy source in a known manner.
It is recommended to amend the claims to focus on the physical aspects of the device that allows for the intended operation for paper protection, as currently the claims do not require the argued points.  Currently the combination of references provides an apparatus that is capable of performing all functions that are both actively and passively claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herren et al, US Patent Publication 2004/0056235 in view of Gladish et al, US Patent Publication 2016/0326692.
7. Regarding claim 1, Herren teaches a device for protecting paper sheet (item 10, figure 4), comprising: a mist treating system (see abstract and claim 1), including a
working cover and a suction port (Suction tube 20) provided on the working cover (item 11); the mist treating system includes a draught fan (item 15 [0048] air diffuser) 
Herren is silent on the base plate being made of metal, but a mere change in material of an apparatus is well within the ability of the average artisan especially when the material does not provide a patentable advantage. Furthermore the apparatus of Herren is capable of utilizing a metal base plate and while the reference is merely silent to the makeup of the base plate the selection of a metal material is well within the ability of the average artisan.
Herren is silent to the presence of: an insulating layer provided at a top surface of the metal base plate; the working cover being covered outside of the metal base plate, the insulating layer, the sliding rail, the sprayer, and the discharging electrode; and a plasma power supply supplying power to the metal base plate and the discharging electrode, and generating linear plasma.
Herren does not teach away from these features but is merely silent to the presence of the insulating later as well as power supply being a plasma source. 
In the same field of endeavor of treating textiles or fiber materials for coloration, Gladish teaches the advantages of using a linear plasma with insulating layers around the metal ribbon [104] (see figure 2) to create a mist with an electrode for treating [0072-0076].
It would have been obvious to one of ordinary skill in the art to utilize the linear plasma power generator as taught by Gladish in the Herren device for the benefit of controllable treating the paper in a conventional manner to treat for coloration of the product.
Regarding claims 2-10, the device of Herren and Gladish includes the baring plate with slidably mounted attachments (see figures 4-8), movable nozzles and discharge elements (electrode of Gladish and the positioning system of Herren in figure 4) as well as the positioning of the vacuum tube with a plurality of suction holes (see figure 4) and is capable of operating under the given operating parameters [0079 of Gladish].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748